
	

113 S764 IS: Patients' Right to Know Act of 2013
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 764
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  require the disclosure of information regarding how certain taxes and fees
		  impact the amount of premiums, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patients' Right to Know Act of
			 2013.
		2.Disclosure of
			 health insurance information to consumers
			(a)In
			 generalSection 2715 of the
			 Public Health Service Act (42 U.S.C. 300gg–15) is amended by adding at the end
			 the following new subsection:
				
					(h)Disclosure of
				health insurance information to consumers
						(1)In
				generalA health insurance issuer or sponsor of a group health
				plan, through its annual summary of benefits and coverage explanation provided
				under subsection (d), through an Internet website, or through some other
				written means of communication with the consumer such as a printed
				mailing—
							(A)shall include the disclosure (effective for
				plan years beginning on or after January 1, 2016, and in addition to the
				information required to be disclosed under this section) of—
								(i)the applicable
				additional information relating to fees described in paragraph (2); and
								(ii)the applicable
				additional information included under paragraph (3)(D); and
								(B)shall not be subject to any administrative
				action by the Secretary or by a State authority with respect to any disclosure
				made on or after the date of the enactment of this subsection of such
				applicable additional information if the disclosure is made based upon a good
				faith estimates of such information and is in accordance with such standards as
				the Secretary may establish to carry out this subsection.
							(2)Fee
				informationThe additional information described in this
				paragraph, with respect to a health insurance issuer issuing health insurance
				coverage in the individual, small, or large group market and with respect to
				the sponsor of a group health plan, is as follows:
							(A)Fee on health
				insurance providersThe
				annual fee on health insurance providers under section 9010 of the Patient
				Protection and Affordable Care Act (26 U.S.C. 4001 note).
							(B)PCORI
				TaxFees imposed under subchapter B of chapter 34 of the Internal
				Revenue Code of 1986 (relating to funding the Patient-Centered Outcome Research
				Institute).
							(C)Reinsurance
				contributionsReinsurance
				contributions required under section 1341(b) of the Patient Protection and
				Affordable Care Act (42 U.S.C. 18061(b)).
							(D)Proposed health
				insurance exchange user feeFees imposed on health plans relating
				to participation in an Exchange under subtitle D of title I of the Patient
				Protection and Affordable Care Act (42 U.S.C. 18021 et seq.).
							(E)Risk corridor
				paymentsRisk corridor
				payments required under section 1342(b)(2) of the Patient Protection and
				Affordable Care Act (42 U.S.C. 18062(b)(2)).
							(F)Risk adjustment
				chargesRisk adjustment
				charges imposed under section 1343(a)(1) of the Patient Protection and
				Affordable Care Act (42 U.S.C. 18063(a)(1)).
							In the
				case of health insurance coverage, such costs may be calculated separately for
				such coverage in the individual market, in the small group market, and in the
				large group market for the health insurance issuer involved.(3)Other
				information
							(A)StudyThe Comptroller General of the United
				States shall conduct a study of methods of calculating the impact on average
				premium costs associated with each of the following:
								(i)Market impact of
				guaranteed issue and community ratingThe requirement for
				guaranteed issuance of coverage under section 2702 and community rated premiums
				under section 2701.
								(ii)Age rating
				impactThe requirement of section 2701(a)(1)(A)(iii) (relating to
				limitations on age rating).
								(iii)Preventive
				servicesThe requirement for coverage of preventive services
				under section 2713.
								(iv)Minimum
				essential health benefits coverageThe requirement that coverage
				provide for at least 60 percent of the actuarial value of essential health
				benefits under section 1302(d) of the Patient Protection and Affordable Care
				Act (42 U.S.C. 18022(d)).
								(B)ConsultationIn
				conducting such study, the Comptroller General shall consult with health
				insurance issuers and State health insurance commissioners.
							(C)ReportNot later than October 1, 2014, the
				Comptroller General shall submit to each House of Congress and the Secretary a
				report on the study conducted under subparagraph (A).
							(D)Inclusion of
				additional informationAfter submission of such report, the
				Secretary may also include in the information required to be disclosed under
				paragraph (1)(A)(ii) information on the impact on premiums of each of the
				requirements described in subparagraph (A).
							(4)Retention of
				State rate setting authorityNothing in this subsection shall be
				construed to preempt State authority to regulate, reject, alter, or require
				additional information in support of rates for health insurance coverage or
				oversight authority of the Secretary.
						(5)Disclosure to
				the general publicThe
				Secretary shall make the information provided by a health insurance issuer or
				sponsor of a group health plan as specified in paragraph (2) and additional
				information included under paragraph (3)(D) available to the general public
				through an Internet website. In addition, such website shall include
				information provided in the report submitted under paragraph
				(3)(A).
						.
			
